___________

                                    No. 95-3610
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of Minnesota.
                                         *
Leonard Leroy Woods, also known          *             [UNPUBLISHED]
as Kane Spencer,                         *
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     June 27, 1996

                           Filed:   July 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Leonard Leroy Woods was involved in a scheme to buy, sell and cash
stolen checks, and he pleaded guilty to conspiracy to defraud a financial
institution, in violation of 18 U.S.C. §§ 371, 1344 and 2113(b); bank
fraud, in violation of 18 U.S.C. §§ 2 and 1344; and possession of stolen
mail, in violation of 18 U.S.C. § 1708.             After assessing sentencing
enhancements because Woods was in the business of receiving and selling
stolen property, see U.S.S.G. § 2B1.1(b)(5)(B) (1994), and was an organizer
or leader of a criminal activity involving five or more participants, see
U.S.S.G. § 3B1.1(a), the district court1 sentenced Woods to 40 months
imprisonment and three years supervised release, and ordered him to




      1
       The Honorable Michael James Davis, United States District
Judge for the District of Minnesota.
pay $10,818.47 in restitution.       Woods appeals, and we affirm.


     Woods first argues that the district court erred by failing to state
the reason for imposing a sentence at a particular point within the
Guidelines sentencing range.        We conclude the district court was not
required to state its reasons for imposing a 40-month sentence, because
Woods's Guidelines sentencing range (37-to-46 months) did not span more
than 24 months.    See U.S.C. § 3553(c); United States v. Garrido, 38 F.3d
981, 986 (8th Cir. 1994).


     Woods next argues that the district court erred by assessing the
sentencing enhancements, and by not making specific findings in response
to his objections to the enhancements.           Even assuming Woods properly
preserved these issues for appeal, see United States v. Hipolito-Sanchez,
998 F.2d 594, 596 (8th Cir. 1993) (where defendant withdrew objections to
presentence report, he waived right to challenge issue on appeal), we
conclude the district court properly assessed the enhancements, see United
States v. Dortch, 923 F.2d 629, 632 (8th Cir. 1991) (remand for specific
findings unnecessary where it is clear district court implicitly rejected
defendant's challenge to application of sentencing Guidelines).             At an
evidentiary   hearing   on   Woods's   objections,    the   government   presented
evidence that Woods admitted to receiving and selling stolen checks, and
to enlisting at least ten people in these activities, and that Woods
prepared an organizational chart showing himself as its leader.           Thus, it
was not error for the district court to conclude Woods was "in the
business"   of   receiving   and   selling   stolen   property, see U.S.S.G. §
2B1.1(b)(5)(B) (1994); United States v. Warshawsky, 20 F.3d 204, 214-15
(6th Cir. 1994), and was the leader or organizer of criminal activity
involving five or more participants, see U.S.S.G. § 3B1.1(a); United States
v. Logan, 54 F.3d 452, 456 (8th Cir. 1995).


     The judgment is affirmed.




                                       -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-